 

Exhibit 10.3

 

MUTUAL TERMINATION OF AMENDED AND RESTATED COOPERATIVE

 

MARKETING AGREEMENT

 

The Amended and Restated Cooperative Marketing Agreement (this “Agreement”) was
entered into and effective March 1, 2017 (the “Effective Date") between PRN
Physician Recommended Nutriceuticals, LLC, a Delaware limited liability company
with a principal place of business located at 5 Sentry Parkway, East Bldg. Suite
210, Blue Bell, PA 19422 (“PRN”) and TearLab Research, Inc., a Delaware
Corporation with a principal place of business located at 9980 Huennekens St.,
Suite 100, San Diego, California, 92121 (“Tear”). Each of Tear and PRN is
referred to individually as a “Party” and collectively as the “Parties.”

 

BACKGROUND

 

A.       Both Parties have agreed to mutually terminate the Agreement.

 

B.       Both Parties wish to work together to effectively transition customers
and revenue generated under the Agreement into future PRN promotion and
marketing efforts.

 

C.       Both Parties wish to clarify rights and obligations as a result of the
termination.

 

NOW, THEREFORE, in consideration of the mutual covenants, representations,
warranties and agreements contained herein, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, and
intending to be bound hereby, the Parties hereby agree as follows:

 

AGREEMENT

 

1.1        The Agreement will terminate effective June 23, 2017. Both parties
will agree to any joint written communications to current customers as well as
jointly agree on “Talking Points” to be used by both Parties in any verbal
communication with customers.

 

1.2       Neither Party will disparage the other in discussing the Agreement and
the reasons for mutual termination of the Agreement

 

1.3       Tear will be required to file a form 8K with the United States
Securities and Exchange Commission regarding changes to a material agreement.
Tear will share a draft of the form 8K with PRN for comment prior to filing and
reasonably attempt to incorporate any comments from PRN, but Tear has the sole
right to determine the regulatory content of the final form 8K.

 

Page |1   

 



 

1.4       All Escrow amounts generated from the Agreement will be transferred to
PRN.

 

1.5       All payments under section 6 of the Agreement, excluding Escrow
amounts, will be paid by PRN to Tear on or before June 30, 2017.

 

1.6       With regards to non-competition, PRN will separately notify Tear per
section 16.2 of the Agreement PRN’s decision in regards to non-competition post
termination of the Agreement.

 

1.7       This mutual termination does not change section 17.6 which outlines
sections surviving termination of the Agreement.

 

(Rest of this page left intentionally blank)

 

Page |2   

 

 

IN WITNESS WHEREOF, each of the Parties has by its duly authorized
representative signed this Agreement as of the day and year written below.

 

TEARLAB RESEARCH, INC.   PRN PHYSICIAN RECOMMENDED NUTRICEUTICALS, LLC       By:
/s/ Wes Brazell   By: /s/ Stefan Schoen Name: Wes Brazell   Name: Stefan Schoen
Title: CFO   Title: SVP, BD           Date: June 22, 2017   Date: June 22, 2017

 

Page |3   

 

 

 

